MEMORANDUM OPINION

No. 04-05-00483-CV

IN RE AEGIS INSURANCE HOLDING, L.P., 
William S. Kilroy, Jr., and Final Arrangements, L.L.C.

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Sandee Bryan Marion, Justice
                        Rebecca Simmons, Justice

Delivered and Filed:   July 27, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relators’ petition for a writ of mandamus and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relators’ petition for a writ of
mandamus is denied. 
            Relators shall pay all costs incurred in this proceeding.
            The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
                                                                                                PER CURIAM